Chapter 11954, Acts of 1927, commonly known as the County Officials Compensation Act, which applies to all county officials which at the time of the passage of that Act were paid in whole or in part by fees or commissions, was not amended by Chapter 15798, Acts 1931, so as to vest in the person occupying the office of tax collector an interest in the fifteen cents to be allowed for certification of each tax sale and the five per cent commission on the amount of each delinquent tax when actual sale is made, nor to the "commission" for the sale when the certificate may be redeemed. In the first place, the Act by its own terms distinguishes between the allowance of fifteen cents for each certificate of sale and the 5 per cent commission on the amount of each delinquent tax, *Page 96 
the payment of the latter only is deferred where the sale is made to the State until the certificate is redeemed.
The bill of complaint treats both alike and the opinion of the majority makes no distinction.
Chapter 11954, supra, was fully explained, its purpose elucidated, and the legislative policy relating to compensation of county officers fully defined in Martin v. Karel, 106 Fla. 363, 143 Sou. Rep. 317. In that case it was stated that the contention that because the tax collector may have had an interest in part of the fund which he was alleged to have embezzled for his compensation and the expenses of his office which he occupied bereft the county of all title in or ownership of the residue is "unfounded in reason and unjustified in law. The fees and the commissions were not earned by the tax collector, but by the office through him as its occupant." It was again stated that "Chapter 11954, supra,
did not vest in county officials, whose compensation for official duties were paid wholly or partly by fees or commissions, the title or ownership of all fees or commissions collected through the particular office occupied by the particular official." "The fees collected by that officer (tax collector) represent the charge which the State makes for the services rendered to the people through that officer."
Article III, Sec. 27, of the Constitution requires the Legislature to fix by law the duties and compensation of county officials. The Legislature obeyed that mandate completely, fully, in the enactment of Chapter 11954, supra, and said the court in the Martin-Karel case, supra, "The principle is definitely and conclusively announced that such fees are the property of the State, the surplus of which it may dispose of as may be lawful."
Chapter 11954, supra, fixed the compensation of county officials whose compensation was then paid wholly or partly *Page 97 
by fees or commissions not at a specific or definite amount of money but within certain limits to be paid from the whole or a part of the fees or commissions so collected. The officer is required to make a report of the fees and commissions collected. If the fees and commissions collected amounted to enough to enable him to compensate himself upon the basis and according to the schedule prescribed by the Act then the amount prescribed by the Act as his compensation was all to which he was entitled. If the receipts of the office did not amount to so great a sum his compensation would not be so large. During one year it might be full up to the statutory limit, but the next there might be a falling off and so on through the term of office. But it never was in the mind of the Legislature, as expressed by any Act upon the subject, that a certain amount of compensation according to the schedule prescribed by the Act should be paid for services rendered in the office whether the fees or commissions sufficient to pay the same were received or not, nor in cases where tax certificates issued to the State during an incumbent's service were not redeemed until years after the sale the officer who had passed out of office should receive from the fees and commissions attaching to such certificates a sufficient sum to bring his compensation during any one year of his service up to the allowance fixed by the statute which the Act required to be paid from the receipts of the office.
The compensation of such officers was not based on "earnings" by the officer but on receipts of fees and commissions by him. Chapter 11954, supra, does not use the word "earned."
To use such a term is to write that idea into the statute which this Court has no power to do. The consequence of such holding is to require the Comptroller to open and continue an account with each county officer for years possibly *Page 98 
after such officer has retired from his office and pay to him or his heirs the fees and commissions attaching to tax certificates which may be paid years after they were issued until the amount of the same equals a sum sufficient to make up the difference which the officer may have received during the year the certificate was issued and the amount which the statute provides he might have been paid from the receipts of the office for that year.
So, if an officer continues in office for several terms he can under the holding of the majority have an accounting with the Comptroller for each year of service until the maximum of his allowance is balanced for each separate year. If the fee and commissions are his when collected then his heirs or administrators in the event of his death may have such accounting for each year of their decedent's service.
The equitable consideration growing out of the theory of "earned" fees and commissions has no place whatsoever in this litigation. It does not exist in the statute by direct and positive language nor by implication. The statute contemplates that the officer shall be paid each year from the receipts by the office during that year. The officer has no vested right in any fee or commission not actually paid into the office during his incumbency and during the year in which his compensation is to be paid. Chapter 15798, Acts 1931, supra, expressly provides that the tax collector "shall not be entitled to any commission for the sale" of property made to the State "until said commission is paid upon the redemption or sale of the tax certificate" issued to the State. That language is made by the majority opinion to change the policy of the law as defined by Chapter 11954, Acts 1927, as described by this Court in Martin v. Karel, supra, and declares that up to the amount of compensation prescribed by that Act the officer has a title to and interest in *Page 99 
the fees which he is said to have "earned" contrary to repeated holdings by this Court.
BROWN, J., concurs.